Marathon Oil Corporation Reports Fourth Quarter and Full Year 2010 Results HOUSTON, Feb. 2, 2011 – Marathon Oil Corporation (NYSE:MRO) today reported fourth quarter 2010 net income of $706 million, or $0.99 per diluted share. Net income in the fourth quarter of 2009 was $355 million, or $0.50 per diluted share. For the fourth quarter of 2010, net income adjusted for special items was $780 million, or $1.09 per diluted share, compared to net income adjusted for special items of $229 million, or $0.32 per diluted share, for the fourth quarter of 2009. Marathon reported full-year 2010 net income of $2.568 billion, or $3.61 per diluted share. Net income in 2009 was $1.463 billion, or $2.06 per diluted share. The Company reported 2010 net income adjusted for special items of $2.598 billion, or $3.65 per diluted share, compared to net income adjusted for special items of $1.156 billion, or $1.63 per diluted share, for 2009. Three Months Ended Year Ended December 31 December 31 (In millions, except per diluted share data) Adjusted net income(a)(b) $ Adjustments for special items (net income of taxes): Gain (loss) on disposal of assets ) 7 Impairments - ) ) ) Pension settlement ) - ) - Deferred income taxes - tax legislation - - ) - Loss on early extinguishment of debt - - ) - Gain on U.K. natural gas contracts - - - 37 Gain on disposal ofdiscontinued operations - - Net income $ Adjusted net income– per diluted share $ Net Income – per diluted share $ Revenues and other income $ Weighted average shares – diluted (a) Net income adjusted for special items is a non-GAAP financial measure and should not be considered a substitute for net income as determined in accordance with accounting principles generally accepted in the United States. See below for further discussion of net income adjusted for special items. (b) Results are preliminary and unaudited. Marathon expects to issue its audited consolidated financial statements at the end of February. “During 2010 Marathon continued to deliver significant value by fully integrating the expanded Garyville refinery, increasing the Company’s oil sands mining capacity and adding considerably to the Company’s Upstream portfolio, including expansion of our liquids-rich U.S. resource acreage by more than 60 percent and our entry into the Iraqi Kurdistan Region,” said Clarence P. Cazalot Jr., Marathon’s president and CEO. “With significant investment in these and other major projects over the past few years, and our focus on oil production and reserves, we have a solid foundation that will benefit from improving global economic conditions and, in particular, from wider crude differentials, stronger commodity prices and higher overall demand for our products. Along with our solid financial position, we are well positioned to further increase shareholder value with the delivery of two strong independent energy companies through the spin-off of our Downstream operations into Marathon Petroleum Corporation, which we anticipate will be effective June 30, 2011.” Full-Year Key Highlights · Enhanced position for future growth o Expanded opportunities in unconventional, liquids-rich U.S. resource plays: the Niobrara in southeast Wyoming/northern Colorado, Oklahoma’s Anadarko Woodford Shale, the Eagle Ford Shale in south Texas and the Bakken Shale in western North Dakota o Acquired positions in four exploration blocks in the Iraqi Kurdistan Region o Added nine onshore exploration licenses with shale gas potential in Poland for a total of 11 licenses o Commenced start-up of the Canadian Jackpine Mine operations in the third quarter, with an ongoing phased start-up of the expanded upgrader operations o Continued successful exploration program in Libya with seven discoveries · Continued Bakken Shale production ramp-up, adding a sixth rig in the third quarter and reached a year-end rate of nearly 15,000 net barrels of oil equivalent per day (boepd) · Recorded 94 percent average operational availability for all major company-operated Upstream assets · Achieved a reserve replacement ratio of 95 percent for the Exploration and Production segment o Replaced 109 percent of liquid hydrocarbons, consistent with liquids-focused strategy o Replaced 72 percent of natural gas production, reflecting reduced natural gas spending · Improved Downstream scale efficiencies and feedstock flexibility o Completed full integration of refinery units added as part of the Garyville Major Expansion project and realized increased refining capacity, establishing Garyville as the third-largest U.S. refinery o Progressed construction of the Detroit Heavy Oil Upgrading Project to approximately 50 percent completion at year-end · Strengthened retail/marketing presence o Expanded Marathon brand market sales volumes by approximately 10 percent through new fuel supply agreements, including The Pantry agreement in the third quarter of 2010 o Increased Speedway SuperAmerica LLC same store gasoline sales volumes and merchandise sales 3 percent and 4 percent, respectively, compared to 2009 o Speedway® named best gasoline brand in the nation in its category, 2010 EquiTrend® Brand Study, for the second consecutive year · Closed asset sales with total transaction values of approximately $2.3 billion Segment Results Total segment income was $751 million in the fourth quarter of 2010 and $2.714 billion for full-year 2010, compared to $499 million in the fourth quarter of 2009 and $1.819 billion for full-year 2009. Three Months Ended Year Ended December 31 December 31 (In millions) Segment Income (Loss) Exploration and Production United States $
